Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-9, 12-15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshino et al. (US 2017/0015850).
Claim 1: Yoshino et al. discloses a curable composition including a photopolymerizable component and a photopolymerization initiator (¶¶ 76-80), wherein a cured product of the curable composition has a storage elastic modulus of 1x106 Pa at 60°C (¶ 57). Yoshino et al. does not provide data point values for the storage elastic modulus at the recited temperatures. However, it is the position of the Examiner that because the reference teaches the use of the same materials for the same purpose as required by the instant claims, the storage elastic modulus would be expected to fall within the claimed range. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on 'inherency' under 35 U.S.C. 102, on 'prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same... [footnote omitted]." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).
Claim 5: Yoshino et al. discloses the photopolymerizable component including a (meth)acrylic monomer having an alicyclic structure (¶ 34).
Claim 6: Yoshino et al. discloses the photopolymerizable component including a (meth)acrylic monomer having a glass transition temperature in a state of a cured product of 60°C (¶¶ 56-58).
Claim 7: Yoshino et al. discloses the composition including a monofunctional (meth)acrylic monomer (¶¶ 31-33).
Claim 8: Yoshino et al. discloses the photopolymerizable component including a monofunctional (meth)acrylic monomer having an alicyclic structure (¶¶ 31-34).
Claim 9: Yoshino et al. discloses the photopolymerizable component including a monofunctional (meth)acrylic monomer having a glass transition temperature in a state of a cured product of 90°C (¶¶ 32-34).
Claim 12: Yoshino et al. discloses the component including a monofunctional (meth)acrylic monomer having an alicyclic structure and a difunctional (meth)acrylate, and a polyalkylene glycol (¶¶ 31-3).
Claims 13-15: Yoshino et al. discloses the composition including 60% of an alcohol of formula (3) (¶¶ 31-35).
Claims 17-18: Yoshino et al. discloses the composition including a polystyrene or polyester component (¶ 106).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino et al. (US 2017/0015850), as applied to claim 1 above.
Claims 4 and 19: Yoshino et al. discloses the composition including a (meth)acryloyl group (¶¶ 33-34), but is silent as to the claimed range. However, absent evidence of unexpected results obtained from the claimed amount of the (meth)acryloyl group, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected a suitable amount of the (meth)acryloyl group to effectively provide the cured product from the composition with sufficient strength, as taught by Yoshino et al. (¶ 34).  The optimization of a range or other variable within the claims that flows from the “normal desire of scientists or artisans to improve upon what is already generally known” is prima facie obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) (determining where in a disclosed set of percentage ranges the optimum combination of percentages lies is prima facie obvious).  The discovery of an optimum value of a variable in a known process is usually obvious. In re Aller, 220 F.2d 454, 456 (C.C.P.A. 1955).  See also In re Boesch, 617 F.2d 272, 276 (C.C.P.A. 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”).  See also In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (“‘[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.’” (quoting Aller, 220 F.2d at 456)); In re Kulling, 897 F.2d 1147, 1149 (Fed. Cir. 1990) (finding no clear error in Board of Patent Appeals and Interferences’ conclusion that the amount of eluent to be used in a washing sequence was a matter of routine optimization known in the pertinent prior art and therefore obvious).
Claim 10: Yoshino et al. discloses the composition including a difunctional (meth)acrylic monomer group (Table 1), but is silent as to the claimed range. However, absent evidence of unexpected results obtained from the claimed amount of the difunctional (meth)acrylic monomer, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected a suitable amount of the difunctional (meth)acrylic monomer to effectively provide the cured product from the composition with sufficient strength, as taught by Yoshino et al. (¶ 34).  The optimization of a range or other variable within the claims that flows from the “normal desire of scientists or artisans to improve upon what is already generally known” is prima facie obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) (determining where in a disclosed set of percentage ranges the optimum combination of percentages lies is prima facie obvious).  The discovery of an optimum value of a variable in a known process is usually obvious. In re Aller, 220 F.2d 454, 456 (C.C.P.A. 1955).  See also In re Boesch, 617 F.2d 272, 276 (C.C.P.A. 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”).  See also In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (“‘[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.’” (quoting Aller, 220 F.2d at 456)); In re Kulling, 897 F.2d 1147, 1149 (Fed. Cir. 1990) (finding no clear error in Board of Patent Appeals and Interferences’ conclusion that the amount of eluent to be used in a washing sequence was a matter of routine optimization known in the pertinent prior art and therefore obvious).

Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive.
Applicant refers to the Declaration of Takaaki Hayashi, admitting that differing results between the cured products of Yoshino et al. and the claims “appear[] to be due to the difference between the conditions for preparing a cured product in the present application and Yoshino et al.” The claims, however, are drawn to a curable composition, not the cured product. Significantly, there is no evidence presented, or even attorney argument, that the compositions of Yoshino et al. and the claims are different in any way whatsoever - only that the differing methods of curing the compositions can possibly lead to differing features of the cured products.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on 571-270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/Primary Examiner, Art Unit 1754